DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 03 December 2020 has been entered.  Claims 1, 3, 6-7, 9, 12-13, 15, and 18 remain pending in the application, with claims 2, 4-5, 8, 10-11, 14, and 16-17 having been cancelled.   Applicant’s amendments to the Specification and Drawings have overcome each and every objection previously set forth in the Non-Final Office Action dated 03 September 2020.  Additionally, Applicant’s amendments to the claims have rendered moot the previously set forth 101 rejection as outline in the Non-Final Office Action dated 03 September 2020.  Any new and/or pending objections and/or rejections can be found in the Office Action below.
Response to Arguments
Applicant's arguments filed 03 December 2020 have been fully considered but they are not persuasive. 
With regards to Applicant’s arguments directed to the previously set forth rejection under 35 U.S.C. 112(a) of claims 6, 12, and 18, the Examiner respectfully disagrees and respectfully maintains the aforementioned 112(a) rejection.  Applicant contends that “one of ordinary skill in the art would have understood the concept of hardware complexity and the relative level of that complexity” (see Pg. 9 of Applicant’s response).  Here, the hardware complexity is with regards to the claimed “monitoring 
As noted in MPEP 2161.01: 
“if the specification does not provide a disclosure of sufficient corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function limitation in a claim under 35 U.S.C. 112(f)  or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b)  [or the second paragraph of pre-AIA  35 U.S.C. 112 ]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description rejection. See also MPEP § 2181, subsection II.B.2(a).”  
Additionally, MPEP 2163. II.A.3(a) states: 
“A means- (or step-) plus- function claim limitation is adequately described under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, if: (1) The written description adequately links or associates adequately described particular structure, material, or acts to perform the function recited in a means- (or step-) plus- function claim limitation; or (2) it is clear based on the facts of the application that one skilled in the art would have known what structure, material, or acts disclosed in the specification perform the function recited in a means- (or step-) plus- function limitation. See Aristocrat Techs. Australia PTY Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1336-37, 86 USPQ2d 1235, 1242 (Fed. Cir. 2008) ("'consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.' It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function."), quoting Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380, 53 USPQ2d 1225, 1229 (Fed. Cir. 1999); Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007) ("The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing a structure.")”  
Furthermore, as per MPEP 2181.II.A:  
“"[a] bare statement that known techniques or methods can be used does not disclose structure" in the context of a means plus function limitation”, and “the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function.  The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure. "”  

With regards to Applicant’s argument that the prior art of D’Ambrosio (US 2014/0351658) fails to teach or suggest the limitation “wherein the monitoring device check of the functional capability of the plurality of manipulated variable computing units determines whether the respective manipulated variable exceeds a predefined maximum value or lies outside a permissible range, wherein the predefined maximum value and the permissible range are determined as a function of the one or more transportation vehicle operating state variables and the steering intervention specification”, the argument is deemed to be moot because the prior art of D’Ambrosio has not been relied upon to teach this limitation.  Rather, as discussed in the Office Action below, the prior art of Omori et al. (US 2020/0125441 A1) has been relied upon to teach the contended limitation.

Claim Objections
Claim 1 is objected to because of the following informalities:  
on line 7, it appears Applicant intended “the transportation vehicle” to read --a transportation vehicle, wherein the transportation vehicle includes the transportation vehicle steering system-- as the term “transportation vehicle” is being recited for the first time in the claim;
on line 12, it appears Applicant intended “system” to read --system,--
on lines 24-25, it appears Applicant intended “the predefined maximum value and the permissible range are” to read --the predefined maximum value or the permissible range is-- because the predefined maximum value and the permissible range have been previously established as alternatives in the claim.  
Appropriate correction is required.
Claim 3 is objected to because of the following informalities: it appears Applicant intended “the calculation algorithm of the plurality of computing units is developed in a diverse state so the calculation algorithm is implemented in different software codes” to read --the specified calculation algorithm of the plurality of manipulated variable computing units is developed in a diverse state so the specified calculation algorithm is implemented in different software codes-- for consistency of terminology throughout the claims.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: it appears Applicant intended “the computing units” to read --the plurality of manipulated variable computing units-- for consistency of terminology throughout the claims.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
on line 6, it appears Applicant intended “a steering intervention variable” to read --the steering intervention variable-- as the term has been previously recited in line 2 of the claim;
on line 9, it appears Applicant intended “the transportation vehicle” to read --a transportation vehicle, wherein the transportation vehicle includes the transportation vehicle steering system-- as the term “transportation vehicle” is being recited for the first time in the claim;
on line 14, it appears Applicant intended “system” to read --system,--
on lines 26-27, it appears Applicant intended “the predefined maximum value and the permissible range are” to read --the predefined maximum value or the permissible range is-- because the predefined maximum value and the permissible range have been previously established as alternatives in the claim.  
Appropriate correction is required.
Claim 9 is objected to because of the following informalities: it appears Applicant intended “the calculation algorithm of the plurality of computing units is developed in a diverse state so the calculation algorithm is implemented in different software codes” to read --the specified calculation algorithm of the plurality of manipulated variable computing units is developed in a diverse state so the specified calculation algorithm is implemented in different software codes-- for consistency of terminology throughout the claims.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: it appears Applicant intended “the computing units” to read --the plurality of manipulated variable .  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
on line 5, it appears Applicant intended “the transportation vehicle” to read --a transportation vehicle, wherein the transportation vehicle includes the transportation vehicle steering system-- as the term “transportation vehicle” is being recited for the first time in the claim;
on line 8, it is suggested Applicant replace “a monitoring device checking the functional capability” with --checking, by a monitoring device, functional capability-- in order to explicitly recite the step being performing in the claimed method (i.e., the method comprising a step) rather than reciting that the method comprising an element, and because the term “functional capability” is being recited for the first time in the claim;
on line 8, it appears Applicant intended “the plurality of computing units” to read --the plurality of manipulated variable computing units-- for consistency of terminology throughout the claim;
on line 10, it appears Applicant intended “the transportation steering system” to read --the transportation vehicle steering system--;
on lines 21-22, it appears Applicant intended “the predefined maximum value and the permissible range are” to read --the predefined maximum value or the permissible range is-- because the predefined maximum value and the permissible range have been previously established as alternatives in the claim.  
Appropriate correction is required.
Claim 15 is objected to because of the following informalities: it appears Applicant intended “the computing units” to read --the plurality of manipulated variable computing units-- for consistency of terminology throughout the claims.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: it appears Applicant intended “the computing units” to read --the plurality of manipulated variable computing units-- for consistency of terminology throughout the claims.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “manipulated variable computing unit”, “switching device”, and “monitoring device” in in claims 1, 3, 6, 7, 9, 12, 13, 15, and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Here, the claimed “switching device” is understood as corresponding to a switch, or equivalents thereof, as shown in at least Fig. 2 of the present application.  Regarding the claimed “manipulated variable computing unit”, as would have been understood by a person of ordinary skill in the art when viewing the disclosure as a whole, the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 12, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 7, 9, 12, 13, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim limitation “monitoring device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Here, the disclosure is devoid of any structure that performs the function associated with the monitoring device.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that the monitoring device corresponds to any structure (e.g., a processor, microcomputer, microcontroller, circuit, logic circuit, or equivalents thereof) and corresponding logic that would have performed the claimed function associated with the monitoring device.
Claims 1, 3, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
according to a steering intervention specification based on a steering intervention variable” (emphasis added).  It is unclear if the operation of the transportation vehicle steering system is based on a steering intervention variable, or if the steering intervention specification is based on the steering intervention variable.  Claims 3 and 6 are rejected as being indefinite by virtue of their dependency on claim 1.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that operating the transportation vehicle steering system is according to a steering intervention variable, wherein the steering intervention variable is based on a steering intervention specification as this appears to be most consistent with Applicant’s disclosure and the claim which later recites that the steering intervention variable is at least a function of the steering intervention specification. 
Furthermore, independent Claim 1 recites, in part, the limitations “a plurality of manipulated variable computing units that redundantly calculate a manipulated variable” (emphasis added) and “always selecting one of the redundantly calculated manipulated variables” (emphasis added).  It is unclear how there would have been more than one manipulated variable when the plurality of manipulated variable computing units repeatedly calculate a single variable.  Claims 3 and 6 are rejected as being indefinite by virtue of their dependency on claim 1.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that each manipulated variable computing unit of the plurality of manipulated variable computing units calculates a manipulated variable according to a 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term "lower hardware complexity" in claim 6 is a relative term which renders the claim indefinite.  The term "lower hardware complexity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Here, Applicant’s original disclosure fails to establish any hardware corresponding to the plurality of computing units or to the monitoring device such that it would have been understood what constituted a “lower hardware complexity.”  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, the limitation “wherein the monitoring device has a lower hardware complexity than the computing units” is understood as the monitoring device having one less hardware component than the plurality of computing units or that the monitoring device has a different hardware configuration than the plurality of computing unit, wherein the different hardware configuration being a hardware that is simpler or less complex than the plurality of computing units. 
Claims 7, 9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Independent claim 7 recites, in part, “A transportation vehicle steering system having a steering control system based on a steering intervention variable” in lines 1-2.  It is unclear what is meant by a “steering control system based on a steering intervention variable”; i.e., how is a system based on a variable?  Claims 9 and 12 are rejected as being indefinite by virtue of their dependency on claim 7.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that an operation of the steering control system is based on a steering intervention variable.
Additionally, independent claim 7 recites, in the preamble, “operates the transportation vehicle steering system according to a steering intervention specification based on a steering intervention variable” (emphasis added).  It is unclear if the operation of the transportation vehicle steering system is based on a steering intervention variable, or if the steering intervention specification is based on the steering intervention variable.  Claims 9 and 12 are rejected as being indefinite by virtue of their dependency on claim 17.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that operation of the transportation vehicle steering system is according to a steering intervention variable, wherein the steering intervention variable is based on a steering intervention specification as this appears to be most consistent with Applicant’s 
Furthermore, independent Claim 7 recites, in part, the limitations “a plurality of manipulated variable computing units that redundantly calculate a manipulated variable” (emphasis added) and “always selecting one of the redundantly calculated manipulated variables” (emphasis added).  It is unclear how there would have been more than one manipulated variable when the plurality of manipulated variable computing units repeatedly calculate a single variable.  Claims 9 and 12 are rejected as being indefinite by virtue of their dependency on claim 7.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that each manipulated variable computing unit of the plurality of manipulated variable computing units calculates a manipulated variable according to a specified calculation algorithm as a function of the steering intervention specification and one or more operating state variables.  That is, “redundantly calculate” is drawn to the redundancy made by having each manipulated variable computing unit independently calculate the manipulated variable.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term "lower hardware complexity" in claim 12 is a relative term which renders the claim indefinite.  The term "lower hardware complexity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the 
Claims 13, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Independent claim 13 is directed to a method claim and recites, in part, the method comprising: “a switching device for always selecting […]”.  It is unclear how a method would have comprised an element of a system or apparatus.  Here, the aforementioned limitation, as currently presented, fails to positively recite the step of “always selecting” as an actively performed step in the method.  Accordingly, claim 13 is indefinite for improperly mixing a method claim with an apparatus/system claim.  Claims 15 and 18 are rejected as being indefinite by virtue of their dependency on claim 7.  Appropriate correction and/or clarification is respectfully requested.  For purposes of 
Furthermore, independent Claim 13 recites, in part, the limitation “a plurality of manipulated variable computing units that redundantly calculate a manipulated variable” in the preamble of the claim (emphasis added), and then recites the limitation “always selecting one of the redundantly calculated manipulated variables” (emphasis added).  It is unclear how there would have been more than one manipulated variable when the plurality of manipulated variable computing units repeatedly calculate a single variable.  Claims 15 and 18 are rejected as being indefinite by virtue of their dependency on claim 13.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that each manipulated variable computing unit of the plurality of manipulated variable computing units calculates a manipulated variable according to a specified calculation algorithm as a function of the steering intervention specification and one or more operating state variables.  That is, “redundantly calculate” is drawn to the redundancy made by having each manipulated variable computing unit independently calculate the manipulated variable.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 recites the limitation "the calculation algorithms" in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 13, from which claim 15 depends, had only 
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term "lower hardware complexity" in claim 18 is a relative term which renders the claim indefinite.  The term "lower hardware complexity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Here, Applicant’s original disclosure fails to establish any hardware corresponding to the plurality of computing units or to the monitoring device such that it would have been understood what constituted a “lower hardware complexity.”  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, the limitation “wherein the monitoring device has a lower hardware complexity than the computing units” is understood as the monitoring device having one less hardware 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Uda (Japanese Patent Publication JP 2016001953 A, cited by Applicant in the Information Disclosure Statement dated 29 October 2019, with English translation provided, wherein the line numbers referenced below correspond to those line numbers shown in the translated document) in view of Omori et al. (U.S. Publication No. 2020/0125441 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Uda .

Regarding Claim 1:
Uda discloses a steering control system (motor control device 40) for operating a transportation vehicle steering system (electric power steering (EPS) system 1) for a according to a steering intervention specification (sensed variable about steering system) based on a steering intervention variable (actual control signal Sa) (see at least: Uda, Page 4, lines 135-137, 156-157, 162-163; Page 6, lines 228-230), the steering control system comprising: 
a plurality of manipulated variable computing units (main microcomputer 41 and sub-microcomputer 42) that redundantly calculate a manipulated variable (first control signal Sa1 and second control signal Sa2) according to a specified calculation algorithm as a function of the steering intervention specification and one or more operating state variables of the transportation vehicle (see at least: Uda, Pg. 7, lines 257-263; Pg. 8, lines 304-307);
a monitoring device (switching control unit 72) to check functional capability of the plurality of manipulated variable computing units (see at least: Uda, Pg. 6, lines 224-233; Pg. 11, lines 419-425, lines 434-440); 
a switching device (switching unit 71) for always selecting one of the redundantly calculated manipulated variables as the steering intervention variable to be made available to the transportation vehicle steering system (see at least: Uda, Pg. 6, lines 228-233; Pg. 11, lines 419-425, lines 434-440), 
wherein the switching device is actuated as a function of a result of the check by the monitoring device such that the selected manipulated variable of the redundantly calculated manipulated variables corresponds to one of the manipulated variable computing units for which malfunction has not been detected by the monitoring device (see at least: Uda, Pg. 3, lines 94-95; Pg. 6, lines 224-233; Pg. 11, lines 419-442). 
Uda does not appear explicit with regards to:
wherein the monitoring device check of the functional capability of the plurality of manipulated variable computing units includes calculation of plausibility of the redundantly calculated manipulated variable of each of the plurality of manipulated variable computing units, and
wherein the monitoring device check of the functional capability of the plurality of manipulated variable computing units determines whether the respective manipulated variable exceeds a predefined maximum value or lies outside a permissible range, wherein the predefined maximum value and the permissible range are determined as a function of the one or more transportation vehicle operating state variables and the steering intervention specification.
Omori, similar to Uda teaches the use of a redundant computing architecture applicable to steering system in a vehicle (see at least: Omori, Abstract, and Paragraphs [0011]-[0014], [0033]).  Omori teaches having a monitoring device (failure diagnostic device 14) to check functional capability of a plurality of manipulated variable computing units (first processing circuit 11 and second processing circuit 12) (see at least: Omori, Paragraphs [0034], [0038], [0043], [0052], [0062], [0080]),
wherein the monitoring device check of the functional capability of the plurality of manipulated variable computing units includes calculation of plausibility of the redundantly calculated manipulated variable of each of the plurality of manipulated variable computing units (see at least: Omori, Paragraphs [0053]-[0054], [0076], [0080]-[0084], [0086]-[0090]), and
wherein the monitoring device check of the functional capability of the plurality of manipulated variable computing units determines whether the respective manipulated variable exceeds a predefined maximum value or lies outside a permissible range, wherein the predefined maximum value and the permissible range are determined as a function of the one or more transportation vehicle operating state variables and the steering intervention specification (see at least: Omori, Paragraphs [0045]-[0048], [0053]-[0054], [0084]-[0090], and Fig. 3; wherein the state normal range is determined as a function of a vehicle operating state variable and a sensed variable of an actuator of the steering system, or alternatively, the history normal range is determined as a function of the one or more transportation vehicle operating state variables and the steering intervention specification because the history normal range is a historical record of previous outputs of manipulated variables from each of the computing units).
It would have been obvious to a person of ordinary skill in the art to have incorporated the teachings of Omori in the invention of Uda such that the monitoring device of Uda performed a check of the functional capabilities of the plurality of manipulated variable computing units not only by checking a watchdog signal from each 
If it is found that the combination of Uda and Omori is not deemed to explicitly possess or inherently contain that the manipulated variable is calculated according to a specified calculation algorithm, then D’Ambrosio is relied upon to teach this limitation.  Similar to both Uda and Omori, D’Ambrosio teaches the use of a redundant computing architecture applicable to steering system in a vehicle (see at least: D’Ambrosio, Abstract and Paragraph [0031]).  D’Ambrosio explicitly teaches that each one of a 

Regarding Claim 7:
Uda discloses a transportation vehicle steering system (electric power steering (EPS) system 1) having a steering control system (motor control device 40) based on a steering intervention variable (actual control signal Sa) and having a steering drive (motor 21) for bringing about a steering intervention force or a steering intervention torque as a function of the steering intervention variable, wherein the steering control system operates the transportation vehicle steering system according to a steering intervention specification (sensed variable about steering system) based on a steering intervention variable (see at least: Uda, Page 4, lines 135-137, 148-153, 156-157, 162-163; Page 6, lines 228-230; Pg. 7, lines 267-268), the steering control system comprising: 
a plurality of manipulated variable computing units (main microcomputer 41 and sub-microcomputer 42) that redundantly calculate a manipulated variable (first control signal Sa1 and second control signal Sa2) according to a specified calculation algorithm as a function of the steering intervention specification and one or more operating state variables of the transportation vehicle (see at least: Uda, Pg. 7, lines 257-263; Pg. 8, lines 304-307);
a monitoring device (switching control unit 72) to check functional capability of the plurality of manipulated variable computing units (see at least: Uda, Pg. 6, lines 224-233; Pg. 11, lines 419-425, lines 434-440); 
a switching device (switching unit 71) for always selecting one of the redundantly calculated manipulated variables as the steering intervention variable to be made available to the transportation vehicle steering system (see at least: Uda, Pg. 6, lines 228-233; Pg. 11, lines 419-425, lines 434-440), 
wherein the switching device is actuated as a function of a result of the check by the monitoring device such that the selected manipulated variable of the redundantly calculated manipulated variables corresponds to one of the manipulated variable computing units for which malfunction has not been detected by the monitoring device (see at least: Uda, Pg. 3, lines 94-95; Pg. 6, lines 224-233; Pg. 11, lines 419-442). 
Uda does not appear explicit with regards to:
wherein the monitoring device check of the functional capability of the plurality of manipulated variable computing units includes calculation of plausibility of the redundantly calculated manipulated variable of each of the plurality of manipulated variable computing units, and
wherein the monitoring device check of the functional capability of the plurality of manipulated variable computing units determines whether the respective manipulated variable exceeds a predefined maximum value or lies outside a permissible range, wherein the predefined maximum value and the permissible range are determined as a function of the one or more transportation vehicle operating state variables and the steering intervention specification.
Omori, similar to Uda teaches the use of a redundant computing architecture applicable to steering system in a vehicle (see at least: Omori, Abstract, and Paragraphs [0011]-[0014], [0033]).  Omori teaches having a monitoring device (failure diagnostic device 14) to check functional capability of a plurality of manipulated variable computing units (first processing circuit 11 and second processing circuit 12) (see at least: Omori, Paragraphs [0034], [0038], [0043], [0052], [0062], [0080]),
wherein the monitoring device check of the functional capability of the plurality of manipulated variable computing units includes calculation of plausibility of the redundantly calculated manipulated variable of each of the plurality of manipulated variable computing units (see at least: Omori, Paragraphs [0053]-[0054], [0076], [0080]-[0084], [0086]-[0090]), and
wherein the monitoring device check of the functional capability of the plurality of manipulated variable computing units determines whether the respective manipulated variable exceeds a predefined maximum value or lies outside a permissible range, wherein the predefined maximum value and the permissible range are determined as a function of the one or more transportation vehicle operating state variables and the steering intervention specification (see at least: Omori, Paragraphs [0045]-[0048], [0053]-[0054], [0084]-[0090], and Fig. 3; wherein the state normal range is determined as a function of a vehicle operating state variable and a sensed variable of an actuator of the steering system, or alternatively, the history normal range is determined as a function of the one or more transportation vehicle operating state variables and the steering intervention specification because the history normal range is a historical record of previous outputs of manipulated variables from each of the computing units).
It would have been obvious to a person of ordinary skill in the art to have incorporated the teachings of Omori in the invention of Uda such that the monitoring device of Uda performed a check of the functional capabilities of the plurality of manipulated variable computing units not only by checking a watchdog signal from each computing unit but by also checking the plausibility of the control signal being output by each computing unit as taught by Omori.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Here, Uda establishes that the invention checks calculation outputs from each computing unit using a predetermined calculation (see at least: Uda, Pg. 8, line 329 - Pg. 9, line 336; Pg. 10, lines 378-380) as well as monitoring the watchdog signal from each computing unit by the monitoring device.  Accordingly, further incorporating the teaching of Omori would have provided an additional degree of identifying a fault in a 
If it is found that the combination of Uda and Omori is not deemed to explicitly possess or inherently contain that the manipulated variable is calculated according to a specified calculation algorithm, then D’Ambrosio is relied upon to teach this limitation.  Similar to both Uda and Omori, D’Ambrosio teaches the use of a redundant computing architecture applicable to steering system in a vehicle (see at least: D’Ambrosio, Abstract and Paragraph [0031]).  D’Ambrosio explicitly teaches that each one of a plurality of computing units calculates a manipulated variable (first and second control signals, respectively) according to a specified calculation algorithm (see at least: D’Ambrosio, Paragraphs [0019], [0022]-[0023]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of specified calculation algorithms for each computing unit in the invention of modified Uda such that the manipulated variable of modified Uda would have been calculated according to the specified calculation algorithm.  The claim would have been obvious because a particular known technique of using a calculation algorithm in order to calculate a variable from sensor inputs was recognized as part of 

Regarding Claim 13:
Uda discloses a method for operating a steering control system (motor control device 40) for a transportation vehicle steering system (electric power steering (EPS) system 1), wherein the steering control system comprises a plurality of manipulated variable computing units (main microcomputer 41 and sub-microcomputer 42) that redundantly calculate a manipulated variable (first control signal Sa1 and second control signal Sa2) according to a specified calculation algorithm as a function of a steering intervention specification (sensed variable about steering system) and one or more operating state variables of the transportation vehicle (see at least: Uda, Page 4, lines 135-137, 148-153, 156-157, 162-163; Page 6, lines 224-230; Pg. 7, lines 257-263 & 267-268; Pg. 8, lines 304-307), the method comprising: 
a monitoring device (switching control unit 72) checking the functional capability of the plurality of computing units (see at least: Uda, Pg. 6, lines 224-233; Pg. 11, lines 419-425, lines 434-440); 
a switching device (switching unit 71) for always selecting one of the redundantly calculated manipulated variables as the steering intervention variable to be made available to the transportation steering system (see at least: Uda, Pg. 6, lines 228-233; Pg. 11, lines 419-425, lines 434-440), 
wherein the switching device is actuated as a function of a result of the check by the monitoring device such that the selected manipulated variable of the redundantly calculated manipulated variables corresponds to one of the manipulated variable computing units for which malfunction has not been detected by the monitoring device (see at least: Uda, Pg. 3, lines 94-95; Pg. 6, lines 224-233; Pg. 11, lines 419-442). 
Uda does not appear explicit with regards to:
wherein the monitoring device check of the functional capability of the plurality of manipulated variable computing units includes calculation of plausibility of the redundantly calculated manipulated variable of each of the plurality of manipulated variable computing units, and
wherein the monitoring device check of the functional capability of the plurality of manipulated variable computing units determines whether the respective manipulated variable exceeds a predefined maximum value or lies outside a permissible range, wherein the predefined maximum value and the permissible range are determined as a function of the one or more transportation vehicle operating state variables and the steering intervention specification.
Omori, similar to Uda teaches the use of a redundant computing architecture applicable to steering system in a vehicle (see at least: Omori, Abstract, and Paragraphs [0011]-[0014], [0033]).  Omori teaches having a monitoring device (failure diagnostic device 14) checking functional capability of a plurality of manipulated variable computing units (first processing circuit 11 and second processing circuit 12) (see at least: Omori, Paragraphs [0034], [0038], [0043], [0052], [0062], [0080]),
wherein the monitoring device check of the functional capability of the plurality of manipulated variable computing units includes calculation of plausibility of the redundantly calculated manipulated variable of each of the plurality of manipulated variable computing units (see at least: Omori, Paragraphs [0053]-[0054], [0076], [0080]-[0084], [0086]-[0090]), and
wherein the monitoring device check of the functional capability of the plurality of manipulated variable computing units determines whether the respective manipulated variable exceeds a predefined maximum value or lies outside a permissible range, wherein the predefined maximum value and the permissible range are determined as a function of the one or more transportation vehicle operating state variables and the steering intervention specification (see at least: Omori, Paragraphs [0045]-[0048], [0053]-[0054], [0084]-[0090], and Fig. 3; wherein the state normal range is determined as a function of a vehicle operating state variable and a sensed variable of an actuator of the steering system, or alternatively, the history normal range is determined as a function of the one or more transportation vehicle operating state variables and the steering intervention specification because the history normal range is a historical record of previous outputs of manipulated variables from each of the computing units).
It would have been obvious to a person of ordinary skill in the art to have incorporated the teachings of Omori in the invention of Uda such that the monitoring device of Uda performed a check of the functional capabilities of the plurality of manipulated variable computing units not only by checking a watchdog signal from each 
If it is found that the combination of Uda and Omori is not deemed to explicitly possess or inherently contain that the manipulated variable is calculated according to a specified calculation algorithm, then D’Ambrosio is relied upon to teach this limitation.  Similar to both Uda and Omori, D’Ambrosio teaches the use of a redundant computing architecture applicable to steering system in a vehicle (see at least: D’Ambrosio, Abstract and Paragraph [0031]).  D’Ambrosio explicitly teaches that each one of a .

Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Uda in view of Omori and D’Ambrosio (hereinafter referred to as ‘modified Uda’) as applied to claims 1, 7, and 13, respectively, above, based on the claim language as best understood by the Examiner.

Regarding Claim 3:
the steering control system of claim 1, wherein the calculation algorithm of the plurality of computing units is developed in a diverse state so the calculation algorithm is implemented in different software codes (see at least: Uda, Pg. 7, lines 257-261, Pg. 8, lines 297-307, wherein each computing unit is configured to calculate a manipulated variable differently because one computing unit calculates the manipulated variable while accounting for temperature while the other does not.  Accordingly, each computing unit would have been developed in a diverse state such that each has its own, different software code; see also: D’Ambrosio, Paragraphs [0019], [0022]-[0023]). 

Regarding Claim 9:
Modified Uda teaches the transportation vehicle steering system of claim 7, wherein the calculation algorithm of the plurality computing units is developed in a diverse state so the calculation algorithm is implemented in different software codes (see at least: Uda, Pg. 7, lines 257-261, Pg. 8, lines 297-307, wherein each computing unit is configured to calculate a manipulated variable differently because one computing unit calculates the manipulated variable while accounting for temperature while the other does not.  Accordingly, each computing unit would have been developed in a diverse state such that each has its own, different software code; see also: D’Ambrosio, Paragraphs [0019], [0022]-[0023]). 

Regarding Claim 15:
the method of claim 13, wherein the calculation algorithms of the computing units are developed in a diverse state so the calculation algorithms are implemented in different software codes (see at least: Uda, Pg. 7, lines 257-261, Pg. 8, lines 297-307, wherein each computing unit is configured to calculate a manipulated variable differently because one computing unit calculates the manipulated variable while accounting for temperature while the other does not.  Accordingly, each computing unit would have been developed in a diverse state such that each has its own, different software code; see also: D’Ambrosio, Paragraphs [0019], [0022]-[0023]). 

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Uda in view of Omori or alternatively Uda in view of Omori and D’Ambrosio (hereinafter referred to as ‘modified Uda’) as applied to claims 1, 7, and 13, respectively, above, with Joan (“Difference Between FPGA and Microprocessor”) being relied upon as evidentiary support, based on the claim language as best understood by the Examiner.

Regarding Claim 6:
Modified Uda is deemed to teach the steering control system of claim 1, wherein the monitoring device has a lower hardware complexity than the computing units because the monitoring device is part of an application specific integrated circuit (ASIC) and therefore would not have included a memory device with software code required for the plurality of computing units (see at least: Uda, Pg. 6, lines 222-223).  Additionally also see at least: Omori, Paragraphs [0035]-[0036], wherein the monitoring device .  Joan establishes that FPGAs have a lower hardware complexity than microprocessors (see at least Joan, entire document).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the specific structural setup taught by Omori in the invention of modified Uda.  The claim would have been obvious because a particular known technique of using a processing circuit that is of lower hardware complexity than microcomputers as the hardware of the monitoring device was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of allowing the monitoring device to check the functional capabilities of the plurality of computing units.
Alternatively, it is noted that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a monitoring device having lower hardware complexity than the plurality of computing units in the invention of modified Uda, so long as the functions required by the monitoring device would have been properly performed.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  Here, the known options would have been using a monitoring device have a lower hardware complexity than the computing units, using a monitoring device having the same 

Regarding Claim 12:
Modified Uda is deemed to teach the transportation vehicle steering system of claim 7, wherein the monitoring device has a lower hardware complexity than the computing units because the monitoring device is part of an application specific integrated circuit (ASIC) and therefore would not have included a memory device with software code required for the plurality of computing units (see at least: Uda, Pg. 6, lines 222-223).  Additionally also see at least: Omori, Paragraphs [0035]-[0036], wherein the monitoring device (failure diagnostic device 14) is implemented by a processing circuit such as a field-programmable gate array (FPGA) whereas the plurality of computing units are a microcomputer or a microprocessor and a memory).  Joan establishes that FPGAs have a lower hardware complexity than microprocessors (see at least Joan, entire document).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the specific structural setup taught by Omori in the invention of modified Uda.  The claim would have been obvious because a particular known technique of using a processing circuit that is of lower hardware complexity than 
Alternatively, it is noted that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a monitoring device having lower hardware complexity than the plurality of computing units in the invention of modified Uda, so long as the functions required by the monitoring device would have been properly performed.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  Here, the known options would have been using a monitoring device have a lower hardware complexity than the computing units, using a monitoring device having the same hardware complexity than the computing units, or using a monitoring device having a higher hardware complexity than the computing units.  So long as the type of monitoring device used was still capable of performing its required functionality of monitoring the plurality of computing devices to check their functional capability and actuating the switching device according to the check, then the invention of Uda, or alternatively modified Uda, would have operated as required.  

Regarding Claim 18:
the method of claim 13, wherein the monitoring device has a lower hardware complexity than the computing units because the monitoring device is part of an application specific integrated circuit (ASIC) and therefore would not have included a memory device with software code required for the plurality of computing units (see at least: Uda, Pg. 6, lines 222-223). Additionally also see at least: Omori, Paragraphs [0035]-[0036], wherein the monitoring device (failure diagnostic device 14) is implemented by a processing circuit such as a field-programmable gate array (FPGA) whereas the plurality of computing units are a microcomputer or a microprocessor and a memory).  Joan establishes that FPGAs have a lower hardware complexity than microprocessors (see at least Joan, entire document).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the specific structural setup taught by Omori in the invention of modified Uda.  The claim would have been obvious because a particular known technique of using a processing circuit that is of lower hardware complexity than microcomputers as the hardware of the monitoring device was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of allowing the monitoring device to check the functional capabilities of the plurality of computing units.
Alternatively, it is noted that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a monitoring device having lower hardware complexity than the plurality of computing units in the invention of modified Uda, so long as the functions required by the .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nishimura (US 2014/0107893 A1) teaches checking plausibility of an output of a computing unit in a steering system by checking whether the output exceeds a maximum value or lies outside a permissible range, wherein the maximum value or permissible range are determined as a function of one or more operating state variables and/or a steering intervention specification.
Sakamoto et al. (US 2019/0300009 A1) teach the use of redundant computing units in a steering system for an autonomous vehicle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925.  The examiner can normally be reached on M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nadeem Odeh/Primary Examiner, Art Unit 3669